Citation Nr: 0020198	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  98-19 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether the appeal of a January 1997 rating decision that 
denied entitlement to service connection for a pulmonary 
condition as secondary to Agent Orange exposure was timely 
perfected.

2. Whether the appeal of a January 1997 denial of an original 
evaluation in excess of 20 percent for right knee 
osteoarthritis, status post-medial arthrotomy, was timely 
perfected.

3. Whether the appeal of a January 1997 denial of an original 
compensable evaluation for bilateral hearing loss was 
timely perfected.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran evidently had active military service from 
January 1957 to January 1961 and had verified active service 
from May 1961 to May 1977 after which he retired from 
service.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In March 2000, the veteran was afforded a 
hearing before the undersigned Board member.

At his March 2000 Board hearing, the veteran testified that 
he was unemployable, evidently due to his arthritis and, in a 
written statement to the RO received in December 1998, 
asserted that peripheral nerve damage caused by diabetes and 
sleep apnea affected his ability to work.  By these 
statements, he may seek to raise a new claim, perhaps for a 
total rating based upon unemployability due to service-
connected disabilities (a July 1996 rating decision granted 
entitlement to a permanent and total rating for pension 
purposes), and the matter is referred to the RO for further 
clarification and consideration.

In the January 1997 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
pulmonary condition secondary to exposure to Agent Orange, an 
original evaluation in excess of 20 percent for right knee 
osteoarthritis, status post medial arthrotomy, and an 
original compensable evaluation for bilateral hearing loss.  
The Board, in this decision, considered the matter of the 
timeliness of an appeal from the January 1997 rating 
decision.  Pursuant to an opinion of VA General Counsel, 
VAOPGCPREC 9-99 (August 18, 1999), the Board notified the 
appellant of its intent to consider the timeliness of his 
appeal in a letter dated May 8, 2000.  


FINDINGS OF FACT

1. In January 1997, the RO denied the veteran's claim of 
entitlement to service connection for a pulmonary disorder 
as secondary to Agent Orange exposure, an original rating 
in excess of 20 percent for right knee osteoarthritis, 
status post medial arthrotomy, and an original compensable 
evaluation for bilateral hearing loss.

2. On January 15, 1997, the RO mailed the veteran a letter 
notifying him of the January 1997 disallowance of his 
claims of entitlement to service connection for a 
pulmonary disorder as secondary to Agent Orange exposure, 
an original rating in excess of 20 percent for right knee 
osteoarthritis, status post medial arthrotomy, and an 
original compensable evaluation for bilateral hearing loss 
and of his appellate rights and time limits on appealing 
the disallowance.

3. The veteran submitted a timely notice of disagreement as 
to the January 1997 RO decision, and the RO mailed a 
statement of the case addressing the three issues to the 
veteran on March 26, 1998.

4. The RO issued a supplemental statement of the case that 
addressed the issues of entitlement to service connection 
for a pulmonary disorder and an original rating in excess 
of 20 percent for right knee osteoarthritis on October 13, 
1998.

5. A VA Form 9 from the veteran, dated October 1998 and 
addressing issues other than those denied in the January 
1997 rating decision, was received by the RO on December 
16, 1998, more than 3 days after his appellate rights 
expired on December 13, 1998, more than 60 days after the 
issuance of the October 1998 supplemental statement of the 
case, more than 60 days after the issuance of the March 
1998 statement of the case and more than one year 
following the mailing of the notice of the January 1997 
denial.


CONCLUSIONS OF LAW

1. A substantive appeal was not timely filed as to the 
January 1997 RO decision that denied entitlement to 
service connection for a pulmonary condition secondary to 
Agent Orange exposure.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (1999).

2. A substantive appeal was not timely filed as to the 
January 1997 RO decision that denied entitlement to an 
original rating in excess of 20 percent for right knee 
osteoarthritis, status post medial arthrotomy.  
38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.302.

3. A substantive appeal was not timely filed as to the 
January 1997 RO decision that denied entitlement to an 
original compensable evaluation for bilateral hearing 
loss.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 
20.302.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1997, the RO denied the veteran's claims for 
service connection for a pulmonary condition as secondary to 
Agent Orange exposure, an original rating in excess of 20 
percent for right knee osteoarthritis, status post medial 
arthrotomy, and an original compensable evaluation for 
bilateral hearing loss.  The RO notified the veteran of that 
decision and his appellate rights in a letter dated January 
15, 1997.  The notice of appellate rights contained 
information on the time constraints for appeals to the Board.

The veteran submitted a timely notice of disagreement that 
was received in March 1997.  On March 26, 1998, the RO issued 
a statement of the case (SOC) addressing the issues of 
entitlement to service connection for a pulmonary condition 
secondary to Agent Orange exposure, an original rating in 
excess of 20 percent for right knee osteoarthritis, status 
post medial arthrotomy, and an original compensable 
evaluation for bilateral hearing loss.  The cover letter of 
the SOC stated that the veteran must file his appeal within 
60 days of the date of the SOC or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the January 1997 rating decision, or request 
more time to do so within those 60 days.  The letter also 
referred the veteran to the instructions with the Appeal to 
the Board of Veterans' Appeals (VA Form 9) that was included 
with the mailing of the SOC.  

On October 13, 1998, the RO issued a supplemental statement 
of the case (SSOC), sent to the veteran at his last known 
address, addressing the issues of entitlement to service 
connection for a pulmonary condition secondary to Agent 
Orange exposure and an original evaluation in excess of 20 
percent for right knee osteoarthritis.  The cover letter of 
the SSOC stated that the veteran must file his appeal within 
60 days of the date of the SSOC or request more time to do so 
within those 60 days.  The RO advised the veteran that his 
appellate rights expired on December 13, 1998.  A substantive 
appeal or request for more time was not received by December 
13, 1998.

On December 16, 1998, the RO received a VA Form 9, signed by 
the veteran and dated October 1998, that addressed issues 
other than those denied in the January 1997 RO decision.  

In a January 1999 Statement of Accredited Representative in 
Appealed Case (VA Form 646), the veteran's representative 
noted that the issues discussed by the veteran on the VA Form 
9 dated October 1998 were unrelated to the issues on appeal.  
The representative said that an attempt to contact the 
veteran was unsuccessful.   

In March 2000, the veteran offered testimony at a Travel 
Board hearing at the VA RO in Atlanta, Georgia.  The issue of 
the timeliness of his appeal of the January 1997 rating 
decision was not discussed.

The Board wrote to the veteran in May 2000 notifying him of 
its intention to consider the issue of the timeliness of the 
filing of a substantive appeal regarding the issues of 
entitlement to service connection for a pulmonary condition 
secondary to Agent Orange exposure, an original rating in 
excess of 20 percent for right knee osteoarthritis, status 
post medial arthrotomy, and an original compensable 
evaluation for bilateral hearing loss.  A copy of the letter 
was sent to the veteran's representative. The Board further 
informed the veteran that he had 60 days within which to 
present written argument or request a hearing to present oral 
argument on the question of timeliness of the appeal.  The 
veteran did not respond to the Board's letter.

Analysis

As a matter of right, when the RO denied the veteran's claim 
for entitlement to service connection for a pulmonary 
disorder secondary to Agent Orange exposure, an original 
rating in excess of 20 percent for his right knee 
osteoarthritis, status post medial arthrotomy, and an 
original compensable evaluation for bilateral hearing loss in 
January 1997, he was entitled to appeal the decision to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 1991).  The law 
provides that an application for review on appeal shall not 
be entertained unless it is in conformity with this chapter.  
See 38 U.S.C.A. § 7108.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  The veteran filed a notice of disagreement within 
one year of the date of the determination from which he 
sought to appeal; the notice of disagreement was timely and 
it is not at issue in this decision.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.302(a).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant and his representative, if he has one.  
38 U.S.C.A. § 7105(d)(3).  When an SSOC has been sent to the 
veteran, a period of 60 days from the mailing of the SSOC 
will be allowed for response.  38 C.F.R. § 20.302(c).  The 
date of the mailing of the SOC (or SSOC) will be presumed to 
be the same date of the SOC (or SSOC) for purposes of 
determining whether an appeal has been timely filed.  Id.  
Regulations provide that the appeal must be filed within 60 
days from the date the agency of original jurisdiction (the 
RO in this case) mails the SOC (or SSOC) to the veteran, or 
within the remainder of the one year period from the date of 
the mailing of the letter notifying the appellant of the 
determination being appealed.  38 C.F.R. § 20.302(b).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60 days period for responding to an SSOC, when 
such a response is required, may be granted for good cause.  
38 C.F.R. § 20.303 (1999).  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal or the 
response to the supplemental statement of the case.  Id.

The RO furnished the veteran with a SOC addressing his claims 
of entitlement to service connection for a pulmonary 
condition secondary to Agent Orange exposure, an original 
rating in excess of 20 percent for his right knee 
osteoarthritis, status post medial arthrotomy, and an 
original compensable evaluation for bilateral hearing loss on 
March 26, 1998, more than one year after the January 15, 1997 
notification of the disallowance of his claims.  He was 
furnished with a SSOC that addressed his claims of 
entitlement to service connection for a pulmonary condition 
secondary to Agent Orange exposure and an original evaluation 
excess of 20 percent for right knee osteoarthritis on October 
13, 1998.  The notification letter that accompanied the SSOC 
advised the veteran that his appellate rights expired on 
December 13, 1998.  

Consequently, the veteran was required to file his 
substantive appeal within 60 days of October 13, 1998.  The 
RO received a VA Form 9 on December 16, 1998, that was dated 
October 1998, and addressed issues other than those denied in 
January 1997.  Even if the Board construes this VA Form 9 as 
the veteran's substantive appeal as to the issues appealed, 
it was not filed in the time period allowed for perfecting an 
appeal to the Board as to the January 1997 rating decision.  
The VA Form 9 was received by the RO on December 16, 1998, 
more than 3 days after the veteran's appellate rights expired 
on December 13, 1998, following the issuance of the October 
1998 SSOC, more than 6 months after the issuance of the March 
1998 SOC and more than one year following the mailing of the 
notice of the January 1997 denial.

There is no correspondence of record showing a request for an 
extension of time to file the substantive appeal.  
Consequently, no question of good cause for untimely filing 
of a substantive appeal is for consideration.  See 38 C.F.R. 
§ 20.303.  

Finally, as noted above, the issue of timeliness of his 
substantive appeal was not addressed at the veteran's March 
2000 Travel Board hearing.

In this case, the veteran did not file a timely substantive 
appeal from the January 1997 rating decision that disallowed 
his claims of entitlement to service connection for a 
pulmonary disorder as secondary to Agent Orange exposure, an 
original rating in excess of 20 percent for right knee 
osteoarthritis, status post medial arthrotomy, and an 
original compensable evaluation for bilateral hearing loss.

In May 2000, the Board sent the veteran and his 
representative a letter regarding its intent to consider the 
timeliness of his appeal.  The letter advised the veteran 
that he had 60 days from the date the letter was mailed to 
present written argument, additional evidence or request a 
hearing on the issue of timeliness of the appeal.  He did not 
respond to the Board's letter.

If a veteran fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  Those requirements are 
specifically stated in 38 U.S.C.A. § 7105.  Under the 
provisions of 38 U.S.C.A. § 7108, if there is failure to meet 
these requirements, an application for review on appeal shall 
not be entertained.

In the absence of a properly perfected appeal as to the 
January 1997 decision, the Board is without jurisdiction to 
review the matters determined by that decision.  Roy v. 
Brown, 5 Vet. App. 554, 555-556 (1993); see also YT v. Brown, 
9 Vet. App. 195 (1996).  In addition, the Board has no 
jurisdiction over an untimely appeal where a request for 
extension for time has not been filed prior to the expiration 
of the time period.  Rowell v. Principi, 4 Vet. App. 9 
(1993).


ORDER

The veteran's appeal, based on the January 1997 denial of 
entitlement to service connection for a pulmonary disorder 
secondary to Agent Orange exposure, is dismissed as untimely.

The veteran's appeal, based on the January 1997 denial of an 
original rating in excess of 20 percent for right knee 
osteoarthritis, status post medial arthrotomy, is dismissed 
as untimely.

The veteran's appeal, based on the January 1997 denial of an 
original compensable rating for bilateral hearing loss, is 
dismissed as untimely. 




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

